DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/14/2022.
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 9/14/2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “a outflow end” in line 2 which should read “an outflow end”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a locking mechanism in claim 6 and a second locking mechanism in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al. (US 2007/0219613 A1) in view of Gill et al. (US 2014/0277573 A1).
Regarding claim 1, Kao discloses a modular prosthesis (luminal prosthesis 32) comprising: an inflow stent (proximal stent segment 30; wherein one or more stent segments 30 may be connected to one another; therefore, 3 stent segments are included; [0058]) having an inflow end (proximal end) and an outflow end (distal end); a central stent (central stent segment 30 between proximal and distal stent segments), the central stent having an inflow end (proximal end) and an outflow end (distal end), wherein the inflow end of the central stent faces the outflow end of the inflow stent (see for example, Fig. 1); and an outflow stent (distal stent segment 30) having an inflow end (proximal end) and an outflow end (distal end), wherein the inflow end of the outflow stent faces the outflow end of the central stent (see for example, Fig. 1), wherein in a radially compressed delivery configuration, the inflow end of the central stent is not in contact with the outflow end of the inflow stent and the outflow end of the central stent is not in contact with the inflow end of the outflow stent (as a space may exist between stent segments in the compressed delivery configuration; [0057]; [0070]), and wherein in a radially expanded deployed configuration, the inflow end of the central stent is in contact with the outflow end of the inflow stent and the outflow end of the central stent is in contact with the inflow end of the outflow stent (as the expanded stent segments become secured to one another upon expansion; [0069]-[0070]).
Kao fails to disclose the central stent comprising a valve component including a valve stent and a prosthetic valve coupled to the valve stent such that the prosthetic valve is disposed in an interior lumen of the valve stent.
However, Gill teaches a valve prosthesis comprising: an inflow stent (proximal end 102; Fig. 1); a valve component (portion between 102 and 104) including a valve stent (scaffolding structure 110) and a prosthetic valve (valve 150) coupled to the valve stent (Figs. 1 and 7) such that the prosthetic valve (150) is disposed in an interior lumen of the valve stent (Fig. 7). It is also noted that Gill teaches the stent structure may be configured without a valve at all ([0072]), similar to that Kao.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the central stent of Kao to be a valve stent by including a prosthetic valve coupled to the stent such that the prosthetic valve is disposed in an interior lumen of the stent as taught by Gill in order to allow the stent to be used not only to maintain patency in a vessel lumen, but to also control the passage of fluid therethrough.
Regarding claim 2, Kao modified discloses the invention as claimed above, and Kao further discloses wherein the inflow end (proximal end) of the valve stent (central stent of Kao) includes a flange (any one of members 74, 96; Figs. 3A-3B, 4B-4C) that contacts a corresponding flange (any one of corresponding members 72, 92) of the inflow stent (proximal stent segment of Kao) in the radially expanded deployed configuration (Figs. 3A-3B, 4B-4C).
Regarding claim 3, Kao modified discloses the invention as claimed above, and Kao further discloses wherein the outflow end (distal end) of the valve stent (central stent of Kao) includes a flange (any one of members 72, 92; Figs. 3A-3B, 4B-4C) that contacts a corresponding flange (any one of corresponding members 74, 96) of the outflow stent (distal stent segment of Kao) in the radially expanded deployed configuration (Figs. 3A-3B, 4B-4C).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al. (US 2007/0219613 A1) in view of Gill et al. (US 2014/0277573 A1), as applied to claim 1 above, and further in view of Fahim et al. (US 2015/0327996 A1).
Regarding claim 4, Kao modified discloses the invention as claimed above, and Kao further discloses biocompatible polymers may be used to fabricate the prosthetic stent segments ([0059]) but fails to disclose wherein the flanges comprise a material selected from the group consisting of silicone, fabric, polyester, rubber based materials, tissue/pericardium, and a foam/open cell structure.
However, Fahim teaches a valve prosthesis comprising a stent (frame 102) that may be comprised of any suitable biocompatible material including synthetic polymers such as polyesters ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flanges of modified Kao to be comprised of polyester in light of the teachings of Fahim, since it was taught in the art that suitable materials for stents include polyester, the flanges of Kao are made from the stent frame, and the stent and flanges of Kao would perform as intended by being made of polyester.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record, Garrison et al. (US 6,425,916) or Gurskis et al. (US 2007/0016288 A1) or Salahieh et al. (US 8,840,663B2), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of claim 5.
Garrison teaches a modular valve prosthesis (Figs. 36-37) comprising an outflow stent (8D) and a valve stent (26D) with a prosthetic valve (6D) that come into contact with one another (via protrusions 34D and openings 108) and a plurality of sutures (110) extending through the outflow stent (Figs. 36-37). However, the sutures are configured to invert the valve rather than pull the stents together as claimed (column 11, lines 29-31).
Gurskis teaches a modular valve prosthesis (Figs. 3A-3C) with an annular ring (118), a valve member (114), and a plurality of sutures (196), wherein the valve can be passed over the sutures to lock the valve relative to the annular ring (Fig. 3A-3C). However, it would not have been obvious to one of ordinary skill in the art to modify the stent segments of modified Kao to include the sutures and fasteners as taught by Gurskis as doing so would require substantial reconstruction and redesign of the fastening elements of Kao.
Salahieh teaches a valve prosthesis with male interlocking elements (44) coupled to sutures (50) that may be pulled to lock the interlocking elements relative to the stent structure (Figs. 1A-1B). However, the prosthesis lacks inflow and outflow stents separated from one another in a radially compressed delivery configuration and similar to Gurskis, it would not have been obvious to one of ordinary skill in the art to modify the stent segments of modified Kao to include the sutures and fasteners as taught by Salahieh as doing so would require substantial reconstruction and redesign of the fastening elements of Kao.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/
Primary Examiner, Art Unit 3771